
	
		I
		112th CONGRESS
		1st Session
		H. R. 250
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide discretionary authority to an immigration
		  judge to determine that an alien parent of a United States citizen child should
		  not be ordered removed, deported, or excluded from the United
		  States.
	
	
		1.Discretionary authority with
			 respect to removal, deportation, or exclusion of parents of citizen
			 childrenSection 240(c)(4) of
			 the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)) is amended by adding
			 at the end the following:
			
				(D)Discretion of
				judge in case of citizen childIn the case of an alien subject to
				removal, deportation, or exclusion who is the parent of a child who is a
				citizen of the United States, the immigration judge may exercise discretion to
				decline to order the alien removed, deported or excluded from the United States
				if the judge determines that such removal, deportation, or exclusion is clearly
				against the best interests of the child, except that this subparagraph shall
				not apply to any alien who the judge determines—
					(i)is
				described in section 212(a)(3) or 237(a)(4); or
					(ii)has engaged in
				conduct described in paragraph (8) or (9) of section 103 of the Trafficking
				Victims Protection Act of 2000 (22 U.S.C.
				7102).
					.
		
